      Case 5:19-cv-00462-MTT-CHW Document 61 Filed 06/08/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

WALTER LEE ROBERTS,              :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :                 No. 5:19-cv-00462-MTT-CHW
CAPTAIN COREY KING, et al.,      :
                                 :
                 Defendants.     :
_________________________________:

                                 ORDER OF DISMISSAL

       Plaintiff Walter Lee Roberts, a prisoner in the Crawford County Sheriff’s

Department in Roberta, Georgia, filed a pro se civil rights complaint pursuant to 42 U.S.C.

§ 1983 and a motion for leave to proceed without prepayment of the filing fee or security

therefor pursuant to 28 U.S.C. § 1915(a). Compl., ECF No. 1; Mot. for Leave to Proceed

In Forma Pauperis, ECF No. 2.          Thereafter, Plaintiff’s motion to proceed in forma

pauperis was granted, and Plaintiff filed a number of supplements to his complaint, letters

to the Court, exhibits, and motions. In light of all of these filings, Plaintiff was ordered to

file a recast complaint consolidating all of his claims into one document. Order, ECF

No. 56. Plaintiff was given twenty-one days to file his recast complaint and was cautioned

that his failure to do so could result in the dismissal of this action. Id. at 5-6.

       Thereafter, Plaintiff did not file a recast complaint within the allotted time. As a

result, Plaintiff was ordered to show cause why this case should not be dismissed for failure

to recast his complaint, as previously ordered. Order to Show Cause, ECF No. 59.

Plaintiff was again given twenty-one days to respond and was cautioned that his failure to
     Case 5:19-cv-00462-MTT-CHW Document 61 Filed 06/08/20 Page 2 of 2



do so would result in the dismissal of this action. Id.

       More than twenty-one days have now passed since the order to show cause was

entered, and Plaintiff has not responded to that order. Thus, because Plaintiff has failed

to respond to the Court’s orders or otherwise prosecute his case, it is hereby ORDERED

that Plaintiff’s complaint be DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ.

P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per

curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for failure to

prosecute or failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v.

Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 8th day of June, 2020.



                                          s/ Marc T. Treadwell
                                          MARC T. TREADWELL, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
